Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 11/25/2019.

	The status of the claims is as follows:
		Claims 1-10 are herein addressed in detail below.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

OBJECTIONS
In claim 5, line 1, it appears that “the”, third occurrence, should be –a-.
In claim 10, line 3, it appears that “the”, first occurrence, should be –an--.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 8, the phraseology “its” is not readily understood by the Examiner.  Exactly what does “its” refer to?  Clarification is requested.
In claim 7, lines 1 and 2, there is a lack of antecedent basis for “the first slider” and “the second slider respectively.  (In claim 1, line 9, it appears that “two sliders” should be –a first and second slider--?).
In claim 8, lines 1 and 2, there is a lack of antecedent basis for “the first slider” and “the second slider respectively.  (In claim 1, line 9, it appears that “two sliders” should be –a first and second slider--?).
In claim 8, line 2, there is a lack of antecedent basis for “the low-level sections” and lines 2-3, “the high-level section” (it appears that claim 8 should be dependent upon claim 7 which would be objected to if that is the case).
In claim 10, line 5, there is a lack of antecedent basis for “the part elements”.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



As best understood, claim(s) 1-6 and 8 is/are further rejected under 35 U.S.C. 1029a)(2) as being anticipated by Van Boxtel et al. (2019/0315208).
Van Boxtel et al. (2019/0315208) disclose a sliding roof system (see figure 1) comprising a front lifting mechanism (7, shown in Figure 2a) and a rear lifting mechanism (8, shown in Figure 2a) which are assigned to a front and rear edge respectively of a cover (3) as well as a connecting element (5) which is arranged between the front (7) and rear (8) lifting mechanisms, the rear lifting mechanism (8) has a lifting carriage (see figure below) with at least one lifting slotted guide (see figure below), a lifting lever (see figure below) which is pivotably attached with one end to a fixed bearing (22) and the other end of which has a guide element (23), a translating lever (15) which is pivotable connected (24) to the lifting lever between “its” ends and is coupled to the lilting carriage by means of two sliders (17 and 18, which are guided to the slotted guides as shown below). [Claim 1].
Wherein the translating lever  (31) lies closer to the front lifting mechanism than the fixed bearing (see figure below) [Claim 2].
Wherein the translating lever (15) is connected (24) to the lifting lever approximately centrally between the two ends (22 and 23, see figure below) [Claim 3.
Wherein a first (17) of the sliders is arranged at the end of the translating lever facing away from the lifting lever. [Claim 4].
Wherein the distance between the second of the sliders (18) and the connection between the lifting lever and the translating lever (15) is smaller than half the length of the translating lever (15) (see figure below) [claim 5].
Wherein the lifting slotted guide has a low-level section, a diagonally upwardly extending section, a high-level section, a diagonally downwardly extending section and a second low-level section (see the guides as shown in figure below) [claims 6 and as best understood, claim 8]

    PNG
    media_image1.png
    616
    769
    media_image1.png
    Greyscale



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claim(s) 9 and 10 is/are further rejected under 35 U.S.C. 103 as being unpatentable over Van Boxtel et al. (2019/0315208) in view of EP1535780 A2 to Sawada et al.
All of the elements of the instant invention are discussed in detail above except providing the levers to be formed of two parts that straddle respective connecting elements.  
As shown in Figures 4a-4c, EP1535780 A2 to Sawada et al. disclose a lever (24) having two parts (i.e., U-shaped) that straddle respective connecting elements.
It would have been obvious before the effective filing date of the claimed invention to provide the levers (lifting and translating lever) of Van Boxtel et al. (2019/0315208)  to be formed with a U-shaped (i.e., two parts arranged parallel to one another on opposite sides of a connection) as taught by EP1535780 A2 to Sawada et al. since the U-shaped structure enhances the stability of the connection between the levers and their connecting points.  Furthermore, the levers of Van Boxtel et al. (2019/0315208) would operate equally as well when formed in a U-shape (i.e., two parallel arranged elements).

Depending on the applicant’s amendments, claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634